NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LAURENCE ROBERT SPINDLER,        )
DOC #144314,                     )
                                 )
           Appellant,            )
                                 )
v.                               )         Case No. 2D18-2059
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada,
Judge.

Laurence Robert Spindler, pro se.


PER CURIAM.


             Affirmed.



KELLY, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.